

115 HR 5218 IH: DUI Reporting Act of 2018
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5218IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Mr. Cohen (for himself, Mr. Chabot, Mr. Nadler, Mr. Costello of Pennsylvania, Ms. Brownley of California, Mr. Curbelo of Florida, Ms. DelBene, Mr. Kelly of Mississippi, Ms. Michelle Lujan Grisham of New Mexico, Mr. Marino, Ms. McCollum, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, with respect to national priority safety programs, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the DUI Reporting Act of 2018. 2.Impaired driving countermeasuresSection 405(d) of title 23, United States Code, is amended by adding at the end the following:
			
				(8)Special rules relating to DUI reporting
 (A)In generalNotwithstanding any other provision of this subsection, the Secretary shall withhold from a State, in accordance with this paragraph, each grant under this subsection for a fiscal year if the State does not appear on the most recent list provided to the Secretary under subparagraph (B)(ii)(I).
					(B)List
 (i)RequirementThe Attorney General shall provide to the Secretary a list identifying each State that, in the determination of the Attorney General, is ensuring, through law or policy, that all State and local law enforcement agencies in that State are appropriately reporting covered arrests to the appropriate Federal repository (which the Attorney General may determine to be the National Crime Information Center or the Next Generation Identification system).
 (ii)TimingEach year, the Attorney General shall provide the list required under clause (i)— (I)during the 30-day period ending on September 30; and
 (II)on the date that is 90 days after the date on which the list is provided pursuant to subclause (I). (iii)Availability to the publicThe Attorney General shall make available to the public on an appropriate Federal website each list provided to the Secretary under this subparagraph.
						(C)Withholding
 (i)In generalThe Secretary shall withhold grants under subparagraph (A) in accordance with the following: (I)If the applicable State is subject to withholding under subparagraph (A) for the first time, the Secretary shall withhold 25 percent of the amount of the grant that would otherwise be made available to the State.
 (II)If the applicable State is subject to withholding under subparagraph (A) for the second time, the Secretary shall withhold 50 percent of the amount of the grant that would otherwise be made available to the State.
 (III)If the applicable State is subject to withholding under subparagraph (A) for the third time (or more), the Secretary shall withhold 100 percent of the amount of the grant that would otherwise be made available to the State.
							(ii)First year warnings
 (I)No withholdingDuring the first fiscal year with respect to which the Secretary may withhold grant amounts under subparagraph (A), the Secretary, notwithstanding such subparagraph, shall not withhold any grant amounts from any State under such subparagraph.
 (II)WarningsThe Secretary shall notify each State that would have been subject to withholding under subparagraph (A), if not for this clause, and such notice shall not be treated as a withholding for purposes of clause (i) of this subparagraph.
							(D)Availability of withheld amounts
 (i)In generalAmounts withheld from a State under subparagraph (A) shall remain available to be provided to the State until the end of the 90-day period beginning on the date of the withholding.
 (ii)Return to complianceAt the end of a 90-day period described in clause (i), if the applicable State appears on the most recent list provided under subparagraph (B)(ii)(II), amounts withheld from the State shall be provided to the State.
 (iii)Continued noncomplianceAt the end of a 90-day period described in clause (i), if the applicable State does not appear on the most recent list provided under subparagraph (B)(ii)(II), amounts withheld from the State shall be reallocated consistent with subsection (a)(8).
 (E)Use of grantsNotwithstanding any other provision of this subsection, a State that receives a grant under this subsection may use grant amounts for costs associated with reporting covered arrests.
 (F)Covered arrests definedIn this paragraph, the term covered arrests means arrests for offenses involving driving under the influence of, or while intoxicated by, alcohol or drugs.
 (G)ApplicabilityThis paragraph shall apply to the second fiscal year beginning after the date of enactment of this paragraph and each fiscal year thereafter..
		